Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
2. 		The preliminary amendment of 3/6/2020 is acknowledged. Claims 1-26, 29-30, 32, 34, and 37 are cancelled. Claims 27-28, 31, 33 and 35-36 have been amended. New claims 39-45 have been added. Claims 27-28, 31, 33, 35-36 and 38-45 are currently pending.
Election/Restrictions
3.		Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 27-28, 31, 33, 35-36, 38-41, drawn to an otic pharmaceutical composition, comprising a therapeutically effective amount of a TrkB agonist that is an antibody or a binding fragment thereof, classified in CPC A 61K 2039/505; C07K 16/2863; C07K 2317/75.
II.	Claims 42-45, drawn to a method of treating an otic condition in a subject, comprising administering an otic pharmaceutical composition comprising a therapeutically effective amount of a TrkB agonist, classified in CPC A 61K 2039/505; C07K 16/2863; C07K 2317/75.
	NOTE: Claim 35 (depending from claim 27) recites “non-natural TrkC agonist”, while claim 27 recites a “TrkB agonist”. Appropriate correction is required.

4.		The inventions are distinct, each from the other because of the following reasons:


		
6.		Because these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art,  and require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.


Species Elections
7.	This application contains claims directed to the following patentably distinct species of 
the claimed invention II. 

8.	 Otic Condition
	The species are listed in claim 43.

9.		Each of the above otic conditions will determine characteristically different etiology, and pathology, requiring different treatment strategies, from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner.
10.		Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 

to be allowable. Currently claim 42 is generic. 

11.         	Applicant is advised that a reply to this requirement must include an identification of the 
species that is elected consonant with this requirement, and a listing of all claims readable 
thereon, including any claims subsequently added.  An argument that a claim is allowable or 
that all claims are generic is considered nonresponsive unless accompanied by an election.
12.	Upon the allowance of a generic claim, applicant will be entitled to consideration of 
claims to additional species which are written in dependent form or otherwise include all the 
limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after 
the election, applicant must indicate which are readable upon the elected species.  MPEP § 
809.02(a).
13.	Should applicant traverse on the ground that the species are not patentably distinct, 
applicant should submit evidence or identify such evidence now of record showing the species 
to be obvious variants or clearly admit on the record that this is the case.  In either instance, if 
the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

14.		In response to this requirement, applicants must elect an invention from Groups I-II, and must additionally elect a species from ‘otic condition’ for consideration. Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
15.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the 
currently named inventors is no longer an inventor of at least one claim remaining in the 
application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 

Notice of Rejoinder
16.		The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include ail the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § S21.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
17.    		In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Advisory Information
18.	Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Aditi Dutt whose telephone number is 571-272-9037.  The examiner can normally be reached on M-F 9.00 a.m. to 5.00 p.m. (Eastern standard time).
19.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/A. D./
Examiner, Art Unit 1649
26 April 2021